Citation Nr: 1002141	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected bilateral pes planus.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected calcaneal spur of the left ankle with 
limitation of motion.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected calcaneal spur of the right ankle with 
limitation of motion.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran is a member of the Army Reserve and served on 
active duty from February 1991 to April 1991 and from August 
2005 to October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is required in this case so that VA may 
comply with its duty to assist in obtaining records.  

The Veteran submitted both VA Forms 21-4142, Authorization 
and Consent to Release Information to VA and private provider 
release forms to the RO so that relevant records could be 
obtained.  The private providers included Multicare 
Specialists, PSC and the Trover Clinic.  The Veteran supplied 
both a VA Form 21-4142 and a provider release for records 
from Multicare, and the RO sent a letter to Multicare 
requesting records in November 2006.  However, it is not 
clear that a response was received.  The Board notes that 
there are records for Multicare in the file in the form of 
treatment notes by Dr. MAT; however, the source of these 
records is not evident.  Hence, the Board does not know if 
they came from Multicare, Dr. MAT, or the Veteran directly.  
Since only one request was made to Multicare, and the record 
does not establish that all relevant treatment records from 
Multicare are in the file, the Board determines that follow-
up requests for these records should be made. 

As for the records from Trover Clinic, the Veteran submitted 
only a private release form for these records.  Nevertheless, 
this form provides a complete address for Trover Clinic and 
clearly reflects that the Veteran authorizes VA access to 
these records.  Thus, the form is sufficient to allow VA to 
request these treatment records.  However, the record does 
not show that the RO ever did so.  In fact, these records are 
not discussed in any decision issued by the RO.  

The Board also notes that the Veteran does not discuss this 
oversight in any of his submissions, and in August 2009, 
informed the Board that he had no further evidence to submit.  
Further, the Board acknowledges it is the Veteran's 
responsibility to ensure that VA has received all relevant 
evidence.  However, once the Veteran has authorized VA to 
obtain records on his behalf, VA has an obligation to attempt 
to obtain them.  Accordingly, a remand is necessary so that 
the efforts may be made to obtain all outstanding private 
treatment records relevant to the Veteran's claims.

Additionally, the Board notes that the last VA treatment 
record in the file is dated in December 2008 and the Veteran 
receives regular podiatric treatment from VA.  Thus, the 
Board finds that any additional VA treatment records dated 
from December 2008 onward should be added to the file.  

Accordingly, the case is REMANDED for the following action:

1.	As the existing release forms have 
expired, ask that the Veteran supply 
all necessary release authorizations 
for private treatment the Veteran has 
received relevant to his claim.  

2.	Request all private treatment records 
the Veteran has authorized VA to 
obtain.  

3.	Obtain VA treatment records dated from 
December 2008 onward from the St. Louis 
VA facility.
4.	All requests and responses, positive 
and negative, with regard to the above 
actions should be associated with the 
claims file. 

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2009 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative, if any, 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

